Title: To Thomas Jefferson from Adam Lindsay, 18 November 1792
From: Lindsay, Adam
To: Jefferson, Thomas



Dear Sir
Norfolk 18th. Novemr 1792.

This day I received your favor dated 4th Nov. and to morrow shall make the necessary enquiry, when I hope to have it in my power to comply with your request. I thank you for the information respecting Marsielles: it will be fortunate for america as such demand for our produce must benefit every individual.
There is nothing particular here—only a number of British vessels from the west Indies for Lumber which is in so great demand that it commands cash (a Circumstance hitherto rare) and at an advance of 25 ⅌ Cent. I have likewise to inform you that yesterday departed this life Captn. Lewis of Fredericksburg, the person appointed by the Sec’ry. of the Treasury to superintend our Light house on Cape Henry, as such, I am affraid it will be some weeks ‘ere that useful Building will be lighted, as I suppose nothing can be done before Mr. Hamilton has appointed a successor. I remain with respect your very Huml. Servant

Adam Lindsay

